DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicants’ claim for foreign priority under 35 USC 119(b) to application CN202011115842.3, filed 19 October 2020, with the petition to restore priority granted on 27 May 2022. Additionally, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The instant specification is being objected to for containing underlined text on Pages 4 and 6. As detailed in MPEP 1.121(b)(1)(ii), the text of any added subject matter must be shown by underlining the added text. As the specification is part of the original disclosure, there should be no markings of added/deleted text.  Thus, as the specification has not been amended, appropriate correction is required.

Claim Objections
Claim 5 is being objected to for containing underlined text within an original claim. As detailed in MPEP 1.121(c)(2), the text of any added subject matter must be shown by underlining the added text. As this claim is original, and thus has not been amended, there should be no underlining.  Appropriate correction is required.
 Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The method of claim 1 requires the construction of a zebrafish without intermuscular bones, wherein a mutation is performed on the wild-type target sequence defined in SEQ ID No: 1. 
The issue at hand is the scope of the mutation performed on the wild-type target sequence to generate a zebrafish without intermuscular bones, and particularly whether or not Applicants were in possession of the full scope of the claimed step.
The instant specification discloses exactly one mutated sequence derived from the wild-type target sequence to ultimately produce a zebrafish without intermuscular bones. This sequence, as detailed in SED ID No: 2, is result of a 21 bp deletion of the wild-type target sequence – SEQ ID No: 1 – thereby causing a diminished number of intermuscular bones within the dorsal and tail of the zebrafish (Page 10, Example 1.2.8). 
However, the claims are not limited to this specific embodiment of the mutated sequence. Rather, the claim scope encompasses any mutation performed on the wild-type target sequence. The mutation performed on the wild-type target sequence can include missense mutations, frameshift mutations, or any mutation such that the edited amino acid sequence after the mutation is different from the amino acid sequence edited by the wild-type target sequence (Instant Specification, Page 6). For instance, a single nucleotide may be substituted within the wild-type target sequence, resulting in a codon that encodes for a different amino acid and, ultimately, a mutated sequence. Alternatively, the mutation may be more expansive and substitute all but one nucleotide within the wild-type target sequence. Alternatively, the mutation may also involve the addition or deletion of nucleotides in multiples of three such that a frameshift mutation does not occur within the wild-type target sequence. 
This is a situation where a broad method claim is presented, but the disclosure only describes a narrow species with no evidence that the full genus was contemplated.  In such cases, a holding of lack of written description is proper, as is detailed in MPEP 2163.03(V).  Disclosure of a single method within the broad claim scope does not provide written description for the full scope of the claim.  The single disclosed method cannot be held to be representative of all methods covered by the claim, nor does the instant disclosure identify any particular feature of the exemplified method as critical or essential such that one could determine variations which would also satisfy the requirements. It should also be noted that if any feature or step is critical or essential, it must be recited in the claims, otherwise this amounts to omission of an essential step.  Therefore, claim 1 and dependent claims 2-3 and 5 thereof, are rejected as failing to comply with the written description requirement because the original disclosure does not support that Applicants were in possession of the full genus of mutations performed on the wild-type target sequence to generate of a zebrafish without intermuscular bones. 

Conclusion
Claims 1-3 and 5 are rejected.  Claim 4 is objected to for containing allowable subject matter, but being dependent upon a rejected claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/               Examiner, Art Unit 1633   

/ALLISON M FOX/               Primary Examiner, Art Unit 1633